Filed pursuant to Rule 424(b)(3) and Rule 424(c) Registration No. 333-174102 Prospectus Supplement No. 1 (To Prospectus Dated June 28, 2011) SANUWAVE Health, Inc. Resale of up to 5,702,266 Shares of Common Stock This prospectus supplement supplements that certain prospectus dated June 28, 2011 (the “Prospectus”) relating to the offer and sale, from time to time, of up to 5,702,266 shares of common stock, $0.001 par value (the “Common Stock”), of SANUWAVE Health, Inc., a Nevada corporation (the “Company”), held on behalf of our selling stockholders, named in the section of the Prospectus titled “Selling Stockholders.” This prospectus supplement contains the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011 filed by the Company with the Securities and Exchange Commission on August 10, 2011 (the “10-Q”). The 10-Q, as filed (but without the exhibits filed with the 10-Q), is set forth below. This prospectus supplement is not complete without, and may not be delivered or used except in connection with, the Prospectus. This prospectus supplement is qualified by reference to the Prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the Prospectus, including any supplements or amendments thereto. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH LEVEL OF RISK. SEE THE SECTION TITLED “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF THE COMPANY’S COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE PROSPECTUS OR THIS PROSPECTUS SUPPLEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is August 10, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52985 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1176000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11680 Great Oaks Way, Suite 350 Alpharetta, GA (Address of principal executive offices) (Zip Code) (770) 419-7525 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.  x  Yes  ¨  No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨  Yesx  No As of August 5, 2011, there were issued and outstanding 20,907,536 shares of the registrant’s common stock, $.001 par value. SANUWAVE Health, Inc. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 6. Exhibits 25 - 1 - Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q of SANUWAVE Health, Inc. and its subsidiaries (“SANUWAVE” or the “Company”) contains forward-looking statements.All statements in this Quarterly Report on Form 10-Q, including those made by the management of the Company, other than statements of historical fact, are forward-looking statements. Examples of forward-looking statements include statements regarding the Company’s future financial results, operating results, business strategies, projected costs, products, competitive positions, management’s plans and objectives for future operations, and industry trends.These forward-looking statements are based on management’s estimates, projections and assumptions as of the date hereof and include the assumptions that underlie such statements.Forward-looking statements may contain words such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” and “continue,” the negative of these terms, or other comparable terminology.Any expectations based on these forward-looking statements are subject to risks and uncertainties and other important factors, including those discussed in the reports we file with the Securities and Exchange Commission, specifically the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, filed on March 28, 2011.Other risks and uncertainties are and will be disclosed in the Company’s prior and future Securities and Exchange Commission filings. These and many other factors could affect the Company’s future financial condition and operating results and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by the Company or on its behalf.The Company undertakes no obligation to revise or update any forward-looking statements.The following information should be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, filed on March 28, 2011. Except as otherwise indicated by the context, references in this Quarterly Report on Form 10-Q to “we,” “us” and “our” are to the consolidated business of the Company. - 2 - PART I — FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - trade, net of allowance for doubtful accountsof $56,654 in 2011 and $36,903 in 2010 Inventory (Note 6) Prepaid expenses Due from Pulse Veterinary Technologies, LLC TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation (Note 7) OTHER ASSETS INTANGIBLE ASSETS, at cost, less accumulated amortization (Note 8) TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Accrued employee compensation Accrued expenses (Note 9) Notes payable, related parties (Notes 4 and 11) - Interest payable, related parties (Note 11) Liabilities related to discontinued operations TOTAL CURRENT LIABILITIES NOTES PAYABLE, RELATED PARTIES (Note 11) TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 13) - - GOING CONCERN (Note 3) - - STOCKHOLDERS' EQUITY (DEFICIT) PREFERRED STOCK, par value $0.001, 5,000,000 sharesauthorized; no shares issued and outstanding - - COMMON STOCK, par value $0.001, 50,000,000 sharesauthorized; 20,907,536 in 2011 and 14,794,650 in 2010 issuedand outstanding (Note 4) ADDITIONAL PAID-IN CAPITAL ACCUMULATED OTHER COMPREHENSIVE INCOME RETAINED DEFICIT ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 3 - SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, June 30, June 30, June 30, REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES Research and development General and administrative Depreciation Amortization TOTAL OPERATING EXPENSES OPERATING LOSS ) OTHER INCOME (EXPENSE) Transitional services provided to Pulse Veterinary Technologies, LLC Gain on sale of assets - - Extinguishment of debt (Note 11) ) - ) - Interest expense, net ) Gain (loss) on foreign currency exchange ) ) ) TOTAL OTHER INCOME (EXPENSE) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET LOSS ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustments ) ) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE: Net loss - basic $ ) $ ) $ ) $ ) Net loss - diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. - 4 - SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended Six Months Ended June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused by operating activities Amortization Accrued interest Depreciation Change in allowance for doubtful accounts Gain on sale of property and equipment - ) Stock-based compensation Extinguishment of debt - Changes in assets - (increase)/decrease Accounts receivable - trade ) ) Inventory Prepaid expenses ) ) Due from Pulse Veterinary Technologies, LLC ) ) Other assets ) Assets held for sale - Changes in liabilities - increase/(decrease) Accounts payable ) Accrued employee compensation ) Accrued expenses ) ) Interest payable, related parties ) - NET CASH USED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of property and equipment - Purchase of property and equipment ) - NET CASH PROVIDED (USED) BY INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from private placement - Proceeds from unit options exercised, related parties - Proceeds from unit options exercised - Proceeds from promissory notes, related parties - NET CASH PROVIDED BY FINANCING ACTIVITIES FOREIGN CURRENCY TRANSLATION ADJUSTMENTS ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL INFORMATION Cash paid for interest $ $
